Exhibit 10.2

 

FIRST AMENDMENT TO

AGREEMENT OF SALE AND PURCHASE

 

[30 KNIGHTSBRIDGE, PISCATAWAY, NEW JERSEY]

 

THIS FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this “First Amendment”)
made and entered into this 1st day of June, 2004, by and between KNIGHTSBRIDGE
REALTY L.L.C., a limited liability company organized under the laws of the State
of New Jersey, having an address at 11 Commerce Drive, Cranford, New Jersey
07016 (“Purchaser”) and AT&T CORP., a corporation organized under the laws of
the State of New York, having an address at 55 Corporate Drive, Bridgewater, New
Jersey 08807 (“Seller”). (Purchaser and Seller are hereinafter referred to
collectively as the “Parties”.)

 

RECITALS:

 

A.            Mack-Cali Realty Corporation, a Maryland corporation (“MC”) and
Seller entered into that certain Agreement of Sale and Purchase Real Estate
dated April 2, 2004 (hereinafter referred to as the “Contract”), wherein Seller
agreed to sell and Purchaser agreed to purchase that certain parcel or parcels
of real property located at 30 Knightsbridge, Piscataway, New Jersey as more
particularly described in Exhibit A to the Contract (“Property”).

 

B.            MC assigned its interest in the Contract to Purchaser by
Assignment and Assumption of Contract of Sale dated May 28, 2004.

 

C.            Purchaser and Seller are desirous of modifying and amending the
terms and conditions of the Contract only as set forth in this First Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the parties, each intending to be legally bound
hereby, agree as follows:

 

1.             Previously Defined Terms; Conflict.

 

(a)           All of the capitalized terms not expressly defined in this First
Amendment shall have the meanings ascribed to such terms in the Contract.

 

(b)           All references to “This Agreement” in the Contract shall be deemed
to mean the Contract as supplemented and amended by this First Amendment.  The
Contract and this First Amendment shall be collectively referred to as the
“Agreement”.  In the event of any conflict or inconsistency between the Contract
and this First Amendment, this First Amendment shall control.

 

2.             Section 2.1 Agreement.

 

(a)           Section 2.1(a)(iii) of the Contract is hereby amended by adding
the following after the word “Improvements” in the last line of the subsection:
“including, but not limited to the warranties of Honeywell International, Inc.
(“Honeywell”), Warranty numbers

 

--------------------------------------------------------------------------------


 

N0220990504 and N0220000525 dated March 2, 2000 and August 10, 2001,
respectively (collectively, the “Roof Warranty”).  Seller agrees, at its own
cost expense, to promptly take all actions required to transfer the roof to
Purchaser, including, but not limited to, providing the required notice of
transfer of the roof warranty to Honeywell, paying any required transfer fee,
and making any maintenance or repairs required by Honeywell as a condition to
warranty transfer, to the extent the cost of such required maintenance or repair
exceeds $10,600.  This obligation shall survive closing of title.”

 

(b)  Section 2.1(a)(vi) of the Contract is amended by adding the words,
“(including, but not limited to conference room, cafeteria and fitness center
furniture, fixtures and equipment)” immediately after the word “furniture” in
the third line of the subsection.  Section 2.1 (a)(vi) is further amended by
adding the following: “Seller represents and warrants that it has sole title to
the Furniture free of security interests, liens and encumbrances.  Seller agrees
to indemnify and hold Purchaser harmless against any claims of title to or liens
or security interests against the Furniture.  The foregoing representation and
indemnity shall be reaffirmed in the bill of sale and shall survive Closing of
title.”

 

3.             Section 2.4 Licenses. Section 2.4 of the Contract is amended by
adding a new subsection (d) as follows:

 

(d)  Seller agrees to deliver at Closing a representation to the Purchaser’s
title company an affidavit and indemnification agreement, which agreement shall,
among other things provide that (i) the Thomson Financial License Agreement and
the other Excluded Agreements will continue after closing solely as obligations
of Seller and affecting only premises leased by Seller; (ii) the Seller will
cause the Excluded Agreements to terminate at or before the expiration of the
Seller’s lease; and (iii) the Seller will indemnify and hold the title company
harmless from and against any loss, damage, claim, liability, loss, cost or
expense (including, but not limited to, reasonable attorneys’ fees) resulting
from the Excluded Agreements.

 

4.             Section 3.1. Purchase Price. Section 3.1 of the Contract is
hereby amended and restated as follows: “The purchase price for the Property
(the “Purchase Price”) shall be Six Million Four Hundred Thirty Two Thousand
Five Hundred Dollars ($6,432,500.00) in lawful currency of the United States of
America, payable as provided in Section 3.2.”

 

5.             Section 5.5. Environmental Indemnification.  Section 5.5 of the
Agreement is amended to include the following two additional subsections:

 

(c)  Seller has installed or will install one or more monitoring wells to
investigate possible groundwater contamination on the Property. Seller agrees
that it shall be solely responsible, at its own sole cost and expense, for
investigation and remediation of such groundwater contamination, if any, in
accordance with the provisions of the Lease and applicable law.

 

(e)  The provisions of this Section 5.5 shall survive Closing of Title.

 

2

--------------------------------------------------------------------------------


 

6.             Section 7.2 Violations.  Section 7.2 of the Contract is amended
by adding the following to the end of the Section:  “Nothing in this Agreement
is intended to in any way relieve Seller from or otherwise affect Seller’s
obligation to cure existing and future Violations as provided in the Lease.”

 

7.             No Other Revisions to Agreement.   Except as specifically
modified and amended by this First Amendment, all other provisions of the
Contract shall remain the same and in full force and effect.

 

8.             Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this First Amendment, will constitute a complete
and fully executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.

 

[Remainder of page is intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement on the date specified below.

 

Date Executed:

SELLER:

 

 

June 1, 2004

AT&T CORP., a New York corporation

 

 

 

By:

/s/ Jack Colasurdo

 

 

Name:

Jack Colasurdo

 

Title:

Global Real Estate Director

 

 

 

PURCHASER:

 

 

June 1, 2004

KNIGHTSBRIDGE REALTY, L.L.C.

 

a New Jersey limited liability company

 

 

 

By:

CDECRE, Inc., an Illinois corporation,

 

 

Its sole member

 

 

 

 

 

By:

 /s/ Mitchell E. Hersh

 

 

Name:

Mitchell E. Hersh

 

Title:

Authorized Signatory

 

4

--------------------------------------------------------------------------------